DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1: Figures 1-2, garage door panel reinforcement device for a tongue in groove style garage door including extrusion openings 116, 118, and 120.
Species 2: Figures 3-4, garage door panel reinforcement device for a ship lap style garage door having a first upper surface 302, a second upper surface 304, a first bottom surface 306, a second bottom surface 308, a first detent 310, a second detent 312, a first side 314 and a second side 316, a first vertical surface 318 joining the first and second upper surfaces, and a second vertical surface 320 joining the first and second bottom surfaces.
Species 3: Figures 9-10, adjustable garage door panel reinforcement device including first portion 902 with connection member 908 that is configured to slide into an aperture 910 on second portion 904.
Species 4: Figure 11, reinforcement device for a tongue in groove style garage door including no interior cavities. 
Species 5: Figure 12, reinforcement device for a tongue in groove style garage door including a plurality of detents 1205, 1218, 1222, 1223, 1224, and 1225 to help align a fastener (e.g., a screw) as it is being inserted.
Species 6: Figures 14-15, reinforcement device for a tongue in groove style garage door including a flat top surface 1402, a first detent 1404, a second detent 1406, a first bottom surface 1408, a second bottom surface 1410, a third bottom surface 1412, and a bottom edge 1406.
Species 7: Figures 16-17, tongue-in-groove garage door panel reinforcement device including removable top section 1602 having a first protrusion 1604, a recess 1606, and a second protrusion 1608, which are configured to slide into corresponding recess 1612, protrusion 1614, and second recess 1616 on the body portion of the device 1600.
The species are independent or distinct for at least the reasons listed above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (c) the prior art applicable to one invention would not likely be applicable toanother invention;(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/           Examiner, Art Unit 3634